UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 98-6428



DARRELL COOK,

                                           Petitioner - Appellant,

          versus


GEORGE P. DODSON, Warden; ATTORNEY GENERAL OF
VIRGINIA,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-97-297-R)


Submitted:   May 14, 1998                   Decided:   June 3, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Darrell Cook, Appellant Pro Se. Steven Andrew Witmer, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1998). We have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal substantially on the reasoning
of the district court. Cook v. Dodson, No. CA-97-297-R (W.D. Va.
Mar. 16, 1998). We decline to consider Appellant's challenge to the

constitutionality of 28 U.S.C.A. § 2254(d) because this claim was

raised for the first time on appeal. See United States v. Born-
stein, 977 F.2d 112, 115 (4th Cir. 1992). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2